1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     JEORGE MATUTI,                                      Case No. 3:19-cv-00082-MMD-WGC

7                                    Petitioner,                          ORDER
             v.
8

9     RENEE BAKER, et al.,

10                               Respondents.

11

12          Pro se Petitioner Jeorge Matuti filed a habeas corpus petition under 28 U.S.C. §

13   2254. (ECF No. 5.) While not entirely clear, the Nevada Department of Corrections website

14   appears to reflect that Matuti was paroled some time ago. 1 Matuti has not filed a notice of

15   change of address with this Court. LR IA 3-1 provides that an attorney or pro se party must

16   immediately file with the Court written notification of any change of mailing address and

17   must also file proof of service on the opposing party. LR IA 3-1. It further provides that

18   “[f]ailure to comply with this rule may result in the dismissal of the action. . . .” Id.

19          Respondents have filed a motion to dismiss the petition (ECF No. 9), to which

20   Matuti has not responded in any way. Out of an abundance of caution, Matuti has 14 days

21   to file a notice of change of address. Failure to respond to this order may result in the

22   dismissal of this action.

23          It is therefore ordered that, within 14 days of the date of this order, Petitioner must

24   file a notice of change of address or a notice stating that his address of record is correct.

25          It is further ordered that failure to respond to this order may result in the dismissal

26

27          1The   inmate locator tool may be accessed by the public online at:
28   https://ofdsearch.doc.nv.gov/. The Court takes judicial notice of Petitioner’s current status
     as reported in NDOC’s online records.
1    of this action.

2           It is further ordered that Respondents’ motion for extension of time to respond to

3    the petition (ECF No. 8) is granted nunc pro tunc.

4           DATED THIS 27th day of February 2020.

5

6
                                              MIRANDA M. DU
7                                             CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
